Title: From Thomas Jefferson to Robert Andrews, 8 April 1781
From: Jefferson, Thomas
To: Andrews, Robert



Sir
Richmond April 8th. 1781.

In Answer to your favour of the 4th instant, I am to inform you that two horses shall be furnished by the Public for your Journey to Philadelphia. Mr. Madison having hinted to me that he proposed to be at this Place within a few Days, I have urged him on that Head, and in the mean time shall defer writing to President Reid that I may previously obtain (which I may do from conversing with Mr. Madison) a perfect Idea of the mode of having this Business done, and drop nothing to President Reid inconsistent with that. I am &c,

T. J.

